Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 1 of 44 PageID: 485



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     HEATHER ROBBINS,                     No. 1:19-cv-08387-NLH-KMW
                    Plaintiff,

           v.                             OPINION
     PLAYHOUSE LOUNGE and JOHN
     DOES 1-10,

                    Defendants.


 APPEARANCES:

 JOSHUA S. BOYETTE
 SWARTZ SWIDLER LLC
 1101 KINGS HIGHWAY NORTH
 SUITE 402
 CHERRY HILL, NJ 08034

       On behalf of Plaintiff Heather Robbins.

 MARK W. CATANZARO
 21 GRANT STREET
 MOUNT HOLLY, NJ 08060

       On behalf of Defendant Playhouse Lounge.

 HILLMAN, District Judge

       This case comes before the Court on Defendant Playhouse

 Lounge’s Motion to Compel Arbitration and Stay Litigation (ECF

 No. 28), which Plaintiff Heather Robbins has opposed.           For the

 reasons expressed below, Defendant’s motion will be denied

 without prejudice, and the parties will be directed to engage in

 limited discovery on the specific arbitrability-related question

 outlined in this Opinion.
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 2 of 44 PageID: 486



                                 BACKGROUND

       In July 2017, Plaintiff Heather Robbins began working as an

 adult dancer at the Playhouse Lounge.        Prior to starting,

 Defendant gave Plaintiff two options: she could either work as

 an employee of the club, or she could be classified as an

 Independent Contractor and sign a “Dance Performance Lease,” an

 agreement under which she would technically lease certain

 portions of the club within which to work.         Plaintiff chose the

 second option, and signed both the “Business Status Selection”

 agreement and the “Dance Performance Lease,” which together

 serve as the central contractual agreement governing the parties

 relationship here (the “Contract”).

       The Contract includes a section entitled “MANDATORY

 ARBITRATION/WAIVER OF CLASS AND COLLECTIVE ACTIONS/ATTORNEY FEES

 AND COSTS.”    (ECF No. 28-2, Ex. B at § 21).       Subsection A of

 that arbitration clause provides as follows:

       EXCEPT   FOR    ANY   GOVERNMENTAL    ADMINISTRATIVE
       PROCEEDINGS THAT ARE NOT SUBJECT TO MANDATORY
       PRIVATE ARBITRATION, ANY CONTROVERSY, DISPUTE, OR
       CLAIM (IN THIS PARAGRAPH 21, COLLECTIVELY “CLAIM”)
       ARISING OUT OF THIS LEASE OR OUT OF ENTERTAINER
       PERFORMING AT THE CLUB AT ANYTIME, WHETHER
       CONTRACTUAL, IN TORT, OR BASED UPON COMMON LAW OR
       STATUTE, SHALL BE EXCLUSIVELY DECIDED BY BINDING
       ARBITRATION HELD PURSUANT TO THE FEDERAL ARBITRATION
       ACT (THE “FAA”), AND SHALL BE ADMINISTERED BY A
       NEUTRAL ARBITRATOR AGREED UPON BY THE PARTIES, WHO
       SHALL BE PERMITTED TO AWARD, SUBJECT ONLY TO THE
       RESTRICTIONS CONTAINED IN THIS PARAGRAPH 21, ANY
       RELIEF AVAILABLE IN A COURT. EITHER PARTY MAY
       REQUEST AN ARBITRATOR EXPERIENCED IN THE ADULT

                                      2
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 3 of 44 PageID: 487



       ENTERTAINMENT INDUSTRY, THE PARTIES WAIVE ANY RIGHT
       TO LITIGATE SUCH CLAIMS IN A COURT OF LAW, AND WAIVE
       THE RIGHT TO TRIAL BY JURY. THE PROCEEDINGS SHALL
       BE CONDUCTED IN ACCORDANCE WITH THAT LEVEL OF DUE
       PROCESS REQUIRED FOR ARBITRATIONS. THE ARBITRATOR’S
       DECISION SHALL BE FINAL, SUBJECT ONLY TO REVIEW
       UNDER THE FAA. THE COSTS OF ARBITRATION SHALL BE
       BORNE EQUALLY BY THE ENTERTAINER AND THE CLUB UNLESS
       THE ARBITRATOR CONCLUDES THAT A DIFFERENT ALLOCATION
       IS REQUIRED BY LAW. THE ARBITRATOR SHALL HAVE
       EXCLUSIVE AUTHORITY TO RESOLVE ANY DISPUTES OVER THE
       VALIDITY AND/OR ENFORCEABILITY OF ANY PART OF THIS
       LEASE, INCLUDING THIS ARBITRATION SECTION. ANY AWARD
       BY THE ARBITRATOR MAY BE ENTERED AS A JUDGMENT IN
       ANY COURT HAVING JURISDICTION.

 Id. (emphasis in original).

       Plaintiff worked at the club from July 2017 until August

 2018.   During that time frame, Plaintiff worked approximately

 50-60 hours a week.     She alleges that Defendant improperly

 classified her as an independent contractor rather than an

 employee, made her pay various fees and fines associated with

 her work at the Lounge, and repeatedly pressured her “to book

 private ‘champagne rooms’ wherein Plaintiff was expected to

 engage in sexual acts with patrons.”        (ECF No. 1 at ¶¶ 45-46.

 Plaintiff eventually ceased working at Playhouse Lounge in

 August 2018, which she alleges was “due to the ongoing

 directives to engage in prostitution.”        Id. at 47.

       Plaintiff then filed her complaint in this action on March

 12, 2019.    (ECF No. 1).    Based on the factual allegations above,

 Plaintiff asserts two claims for violations of the Fair Labor

 Standards Act, as well as claims for violations of the New

                                      3
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 4 of 44 PageID: 488



 Jersey Wage and Hour Law, the New Jersey Wage Payment Law, the

 New Jersey Law Against Discrimination, the New Jersey

 Conscientious Employee Protections Act, and a common law claim

 for unjust enrichment.

       On April 9, 2019, Defendant filed its first Answer to the

 Complaint, which did not include any affirmative defenses or

 reference to the arbitration clause in the Contract.          (ECF No.

 3).   Defendant then filed a motion to amend its Answer to add an

 affirmative defense related to the arbitration clause on May 9,

 which Plaintiff consented to and this Court granted.          (ECF No.

 6, 11, and 12).     Defendant followed this by filing its first

 motion to compel arbitration and stay litigation on May 30,

 2019.   (ECF No. 14).     After Plaintiff filed a motion for

 discovery related to arbitration and a motion to stay the motion

 to compel, (ECF No. 18 and 19), this Court denied Defendant’s

 motion to compel without prejudice, pending the resolution of

 the discovery motion.     (ECF No. 23).     The Court ultimately

 denied Plaintiff’s motion for discovery related to arbitration

 without prejudice on January 22, 2020.        (ECF No. 26).

       Finally, Defendant renewed its motion to compel arbitration

 and stay litigation on September 30, 2020.         (ECF No. 28).

 Plaintiff opposed the motion, (ECF No. 29), and Defendant filed

 a reply brief in further support.        (ECF No. 30).    Plaintiff

 later filed a motion for leave to file sur-reply in further

                                      4
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 5 of 44 PageID: 489



 opposition of motion to compel arbitration, (ECF No. 31), which

 Defendant has opposed.      (ECF No. 32).    Both motions are now ripe

 for adjudication.

                                 DISCUSSION

    I.     Subject Matter Jurisdiction

         This Court possesses subject matter jurisdiction over

 Plaintiff’s claims pursuant to 28 U.S.C. § 1331.

    II.    Motion for Leave to File Sur-reply

         The Court first addresses Plaintiff’s motion for leave to

 file a sur-reply in further opposition to the motion to compel.

 Local Rule 7.1(d) controls the filing of sur-replies in

 situations such as this, and provides that “[n]o sur-replies are

 permitted without permission of the Judge or Magistrate Judge to

 whom the case is assigned.”      Loc. R. Civ. P. 7.1(d)(6).       Rule

 7.1(d)(1) further states that “[n]o application will be heard

 unless the moving papers and a brief ... are filed with the

 Clerk .... The brief shall be separate document for submission

 to the Court.”

         The Court first notes that Plaintiff’s motion does not

 comply with Rule 7.1(d)(1).      Rather than filing a motion and a

 separate brief, Plaintiff’s motion itself includes a vague, one-

 paragraph explanation of why she believes she should be granted

 leave to file the attached sur-reply, as well as the Declaration

 of Heather Robbins and series of further exhibits that were

                                      5
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 6 of 44 PageID: 490



 filed along with it.     Nor does the motion truly explain exactly

 why the Court should grant her leave.        Plaintiff’s entire

 argument in support of her motion is as follows:

       Defendant raises several new points in its Reply and
       requests that Plaintiff provide sworn evidence as to her
       financial situation and the circumstances by which she came
       to sign the agreements at issue. Plaintiff requests leave
       to file this Sur-Reply in order to respond to these points
       and to provide additional evidence—including her sworn
       Declaration—to demonstrate that the Court should deny
       Defendant’s motion to compel arbitration. Good cause exists
       to grant Plaintiff’s request because it will allow for the
       complete development of the record and because Defendant
       will not be prejudiced by such a response. (ECF No. 31).

       However, Plaintiff fails to explain which “new points”

 Defendant raised in its reply.       And while Plaintiff states that

 Defendant “requests” that she provide sworn evidence as to

 certain facts, it would be more accurate to say that Defendant

 had simply emphasized, repeatedly, that she had not done so in

 her opposition brief as part of its argument that she had failed

 to demonstrate any question regarding arbitrability of her

 claims.

       The Court has reviewed Plaintiff’s proposed sur-reply, as

 well as the new declaration attached to it, and finds that it

 “consists substantially of arguments originally made in her

 opposition brief” to Playhouse Lounge’s motion to compel and

 “does not highlight any exceptional circumstances warranting the

 filing of a sur-reply.”      United States ex rel. Silver v.

 Omnicare, Inc., No. 11-1326, 2020 WL 7022664, at *2 (D.N.J. Nov.

                                      6
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 7 of 44 PageID: 491



 30, 2020).    The sur-reply itself is almost entirely an extension

 of her original arguments, and attempts to introduce into the

 record additional evidence in support of her claims.

 Plaintiff’s proposed sur-reply further pushes back on

 Defendant’s interpretation of legal precedent and the case law

 it cited in its reply brief, which did not put forth “new

 points” but instead attempted to rebut the arguments Plaintiff

 made in her own opposition brief.        To the extent that the sur-

 reply does put forth new substantive points and evidence, it is

 in the form of citations and references to Plaintiff’s new

 declaration, which introduces a host of new factual claims

 regarding the signing of the Contract, Plaintiff’s financial

 status, and Defendant’s alleged pressuring of employees to

 engage in prostitution.

       However, Plaintiff has again entirely failed to explain why

 exactly she did not or could not have filed this declaration

 with her opposition brief, or why she should now be permitted to

 do so after the fact.     Plaintiff herself raised the issue of

 prostitution in her complaint, and her opposition brief relies

 heavily on arguments regarding that subject, the prohibitive

 cost to her of paying for arbitration, and the extent to which

 she believes the situation in which she signed the Contract was

 unfair.   She therefore had more than sufficient reason to know

 that these arguments, being made in opposition to a motion to

                                      7
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 8 of 44 PageID: 492



 compel arbitration, on which plaintiffs are permitted to submit

 additional evidence outside the complaint for the Court to

 consider, might require evidentiary support to be found

 successful.    Instead of putting such evidence forward with her

 properly timed opposition brief, she instead waited to do so

 until after Defendant filed its final reply brief, and attempted

 to undercut this fact by stating that she will consent to

 Defendant itself filing yet another sur-reply itself.

       The Court does have discretion to accept and consider sur-

 replies when it finds doing so wise or in the interests of

 justice; however, as Defendant notes, Plaintiff now “seeks to

 submit a declaration that should have been submitted in her

 original response.”     (ECF No. 32 at 2).     The local rules exist

 for a reason, and the parties may not simply extend the briefing

 schedule with additional briefs whenever they decide that there

 were additional points, or additional pieces of evidence, that

 they wish they had put forward previously.         Plaintiff failed to

 abide by Local Rule 7.1(d), and failed to put forth any

 persuasive reason for why she should be permitted to file a sur-

 reply simply because she wishes another opportunity to respond

 to Defendant’s arguments.      Accordingly, her motion will be

 denied. 1


 1 The Court notes here that despite having declined to consider
 the additional evidence in Plaintiff’s declaration, as explained
                                      8
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 9 of 44 PageID: 493



    III. Legal Standard for Motion to Compel Arbitration

       “[W]hen it is clear on the face of the complaint [or

 documents relied upon by the complaint] that a validly formed

 and enforceable arbitration agreement exists and a party's claim

 is subject to that agreement, a district court must compel

 arbitration under a Rule 12(b)(6) pleading standard ....”           MZM

 Constr. Co. v. N.J. Bldg. Laborers Statewide Benefit Funds, 974

 F.3d 386, 406 (3d Cir. 2020).       But if (1) the materials subject

 to review on a Rule 12(b)(6) motion are unclear as to the

 arbitrability question, or (2) the parties have come forward

 with facts putting the arbitrability question at issue, then the

 court may order limited discovery and then consider the

 arbitrability question on a summary judgment standard.           Guidotti

 v. Legal Helpers Debt Resol., LLC, 716 F.3d 764, 774 (3d Cir.

 2013) (quotation marks and citation omitted).

    IV.   Motion to Compel Arbitration

       Defendant has moved to stay this action and compel

 arbitration of Plaintiff’s claims.        Defendant bases its motion



 below it will be denying Defendant’s motion to compel and
 permitting Plaintiff to pursue limited discovery on the issue of
 whether arbitration would be cost-prohibitive for her. This
 Opinion further explains that the Court has found that the
 question of the legality of the contract must be reserved for
 arbitration, and therefore the Court cannot consider the
 evidence Plaintiff has put forward in support of that argument.
 Accordingly, its denial of the motion for leave, at the very
 least, has no substantive impact on the consideration of those
 challenges.
                                      9
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 10 of 44 PageID: 494



 on the arbitration provision, which the Court excerpted above.

 Plaintiff, unsurprisingly, opposes the motion to compel.

 Defendant categorizes her opposition brief as “throwing

 everything against the wall and hoping that some of it sticks;”

 viewed more charitably, Plaintiff has put forward a variety of

 separate arguments for why the motion must be denied, and why

 her claims must either be allowed to proceed in this Court, or

 alternatively why she must be permitted to pursue limited

 discovery regarding the validity and enforceability of the

 contract and its arbitration clause.        For the sake of clarity,

 the Court will address those arguments in the order in which

 they are presented in Plaintiff’s opposition brief.

       A. Waiver of Right to Arbitrate

       Plaintiff’s opposition brief focuses for the most part on

 challenges made regarding the contract and the arbitration

 clause under state law.      However, Plaintiff contends somewhat

 fleetingly that Defendant’s motion must be denied because

 Defendant has waived the right arbitrate her claims “by failing

 to timely refile its motion for arbitration and by acting

 inconsistently with a desire to arbitrate.”         (ECF No. 29 at 3).

 The Court will briefly address this contention.

       While Plaintiff herself cites to no caselaw supporting this

 contention, the Third Circuit has repeatedly recognized that a

 court may refuse to enforce an arbitration agreement where a

                                      10
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 11 of 44 PageID: 495



 “party has acted inconsistently with the right to arbitrate,”

 and directed that courts “will not hesitate to hold that the

 right to arbitrate has been waived where a sufficient showing of

 prejudice has been made by the party seeking to avoid

 arbitration.”     In re Pharmacy Ben. Managers Antitrust Litig.,

 700 F.3d 109, 117 (3d Cir. 2012) (quoting Nino v. Jewelry Exch.,

 Inc., 609 F.3d 191, 208 (3d Cir. 2010)).         “[P]rejudice is the

 touchstone for determining whether the right to arbitrate has

 been waived by litigation conduct.”        Zimmer v. CooperNeff

 Advisors, Inc., 523 F.3d 224, 231 (3d Cir. 2008).          The Third

 Circuit has “identified six nonexclusive factors to guide the

 prejudice inquiry:”

       (1) timeliness or lack thereof of the motion to
       arbitrate; (2) extent to which the party seeking
       arbitration has contested the merits of the opposing
       party's claims; (3) whether the party seeking
       arbitration informed its adversary of its intent to
       pursue arbitration prior to seeking to enjoin the
       court proceedings; (4) the extent to which a party
       seeking arbitration engaged in non-merits motion
       practice; (5) the party's acquiescence to the court's
       pretrial orders; and (6) the extent to which the
       parties have engaged in discovery.

 Gray Holdco, Inc. v. Cassady, 654 F.3d 444, 451 (3d Cir. 2011)

 (citing Hoxworth v. Blinder, Robinson & Co., Inc., 980 F.2d 912,

 926–27 (3d Cir. 1992)).

       Having reviewed the procedural posture and history of this

 case, the Court finds that Defendant has not waived its right to

 arbitrate.    Plaintiff has made no effort to demonstrate true

                                      11
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 12 of 44 PageID: 496



 prejudice, and her entire argument for waiver appears to be that

 Defendant waited nine months from Judge Williams’ denial of

 Plaintiff’s motion for arbitration-related discovery to file the

 present motion.     However, Plaintiff’s argument ignores that this

 is not the first motion to compel that Defendant has filed in

 this action; Defendant, in filing the present motion, renewed

 its initial motion to compel, first filed over two years ago,

 which was denied without prejudice by the Court subject to the

 resolution of Plaintiff’s discovery motion.         (See ECF No. 23).

       Admittedly, Defendant did initially final an Answer to the

 complaint, which did not assert arbitration as an affirmative

 defense and did not pursue the right to compel arbitration.

 (ECF No. 3).     However, Defendant shortly after filed a motion to

 amend the Answer to assert the affirmative defense of

 arbitration, which Plaintiff consented to and this Court

 granted, and then immediately filed its initial motion to

 compel.    (ECF No 6, 11, and 14).        Defendant’s initial Answer to

 the complaint, and delay in renewing its motion to compel

 arbitration, is somewhat inconsistent with a desire to arbitrate

 Plaintiff’s claims.      However, as the Third Circuit has

 repeatedly emphasized, prejudice is the touchstone of this

 analysis, and the Court must look to the other factors outlined

 above.



                                      12
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 13 of 44 PageID: 497



       Since Defendant first filed its motion to amend its Answer,

 it has been consistent and forthright in its desire to compel

 arbitration, having filed two motions to compel and having

 opposed Plaintiff’s motion for arbitration-related discovery on

 that basis.    Neither party has engaged in any briefing or

 motions practice in this action unrelated to the question of

 arbitration; every substantive motion filed in this action to

 this date has been directly focused on that question.           Nor have

 the parties appeared to engage in any discovery to this date.

 While the Court recognizes that Plaintiff may believe she has

 been prejudiced by the delays in litigating the question of

 arbitrability, the Third Circuit has made clear that “waiver

 will normally be found only where the demand for arbitration

 came long after the suit commenced and when both parties had

 engaged in extensive discovery.”          Nino, 609 F.3d at 126 (quoting

 PaineWebber Inc. v. Faragalli, 61 F.3d 1063, 1068–69 (3d Cir.

 1995)).    This is not such a case, and the Court finds that

 Plaintiff has not waived its right to arbitrate.          The Court will

 therefore turn to the various challenges Plaintiff has raised to

 the contract and the arbitration clause found within.

       B. Legal Framework for Assessing Threshold Arbitrability
          Questions

       Before the Court focuses its attention on the substance of

 the parties’ arguments, it is necessary to outline the relevant


                                      13
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 14 of 44 PageID: 498



 doctrine in this Circuit regarding the proper role of this Court

 in ruling on questions of arbitrability, as it is central to the

 proper adjudication of the present motion and a point of dispute

 between the parties.      Plaintiff here has put forward a multitude

 of arguments aimed at different aspects of the contractual

 agreement between her and Playhouse Lounge, which have put front

 and center the “mind-bending” threshold question of which

 arguments are appropriate for this Court to handle, and which

 must be reserved for an arbitrator to assess and rule on.            See

 MZM Constr. Co. v. N.J. Bldg. Laborers Statewide Benefit Funds,

 974 F.3d 386, 392 (3d Cir. 2020).

       “It is well established that the Federal Arbitration Act

 (FAA) reflects a ‘strong federal policy in favor of the

 resolution of disputes through arbitration.’”          Kirleis v.

 Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir.

 2009) (quoting Alexander v. Anthony Int’l, L.P., 341 F.3d 256,

 263 (3d Cir. 2003)).      Before a court may implement this

 preference, it generally must first determine “that (1) a valid

 agreement to arbitrate exists, and (2) the particular dispute

 falls within the scope of that agreement.”         Id. (citing Trippe

 Mfg. Co. v. Niles Audio Corp, 401 F.3d 529, 532 (3d Cir. 2005)).

 However, as simple as that mandate may initially seem, courts

 have long struggled to fill in the specific contours of this

 area of the law.

                                      14
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 15 of 44 PageID: 499



       Faced with contracts like the one here, courts have

 acknowledged three related but conceptually separate forms of

 contractual agreement that are directly relevant to this

 analysis: (1) the container contract, which governs the parties

 contractual relationship as a whole; (2) the arbitration clause,

 which is contained within the contract and mandates that certain

 disputes must be submitted to arbitration; and (3) the

 delegation provision, which is generally contained within the

 arbitration clause, and delegates to the arbitrator the ability

 to decide gateway questions of arbitrability, thereby allowing

 the arbitrator to “decide their own jurisdiction.”           See MZM

 Const., 974 F.3d at 398-99.       This contractual setup therefore

 exists as “something akin to Russian nesting dolls,” Rent-A-

 Center, 561 U.S. at 85 (Stevens., J. dissenting), in which a

 delegation provision serves as a sort of “mini-arbitration

 agreement within a broader arbitration agreement within a

 broader contract.”      MZM Const., 974 F.3d at 399.

       Each of these different agreements brings with it its own

 set of threshold arbitrability questions.         First, at the center

 of this inquiry is what is known as the “severability doctrine.”

 The Supreme Court, in Prima Paint Corp. v. Flood & Conklin Mfg.

 Co., 388 U.S. 395, 87 S.Ct. 1801, 18 L.Ed.2d 1270 (1967),

 closely examined the Federal Arbitration Act and held that

 arbitration clauses are “severable” and therefore independently

                                      15
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 16 of 44 PageID: 500



 enforceable from the rest of the contracts in which they are

 found.    Id. at 406.    At its core, this means that parties

 generally cannot avoid arbitration by simply waging attacks on

 the larger contract as a whole; instead, if they wish to avoid

 being compelled to arbitrate their claims, they usually must put

 forward a challenge to “the arbitration clause itself.”           Id. at

 403.

        In the years since Prima Paint, our Court of Appeals has

 further detailed exactly what the severability doctrine means

 for the arbitrability of attacks on a container contract.

 First, in Sandvik AB v. Advent Int'l Corp., 220 F.3d 99, 104 (3d

 Cir. 2000), the Third Circuit was faced with the question of

 “who decides whether an arbitration agreement exists when the

 formation or the existence of the container contract is

 disputed.”    MZM Constr., 974 F.3d at 397.       The Sandvik Court,

 recognizing that § 4 of the FAA provides that a federal court

 must compel arbitration “upon being satisfied that the making of

 the agreement for arbitration ... is not in issue,” held that

 courts are “affirmatively require[d] . . . to decide questions

 about the formation or existence of an arbitration agreement,

 namely the element of mutual assent.”         Id. at 397-98 (citing

 Sandvik, 220 F.3d at 108-09).       Since “the doctrine of

 severability presumes an underlying, existent, agreement,”

 courts oftentimes must first rule on the formation or existence

                                      16
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 17 of 44 PageID: 501



 of the container contract.       Id. at 106.    The Third Circuit

 described “this threshold determination [as] ‘a necessary

 prerequisite’ in fulfilling the court's gatekeeping function.”

 Id. at 107.

       Accordingly, in a case involving only a container contract

 and an arbitration clause, courts will adjudicate only attacks

 on the existence or formation of the container contract, and

 attacks directed at the arbitration clause itself.           However,

 things are oftentimes not that simple in cases like the one

 presently before this Court, where the Contract further provides

 that an arbitrator will have exclusive authority to assess not

 only disputes between the parties, but also shall resolve any

 disputes regarding the validity or enforceability of the

 arbitration provision itself.       (See ECF No. 28-2, Ex. B at ¶

 21(a)) (“The arbitrator shall have exclusive authority to

 resolve any disputes over the validity and/or enforceability of

 any part of this lease, including this arbitration section.”).

 As alluded to above, the Supreme Court has made clear that

 “parties can agree to arbitrate ‘gateway’ questions of

 ‘arbitrability,’ such as whether the parties have agreed to

 arbitrate or whether their agreement covers a particular

 controversy.”     Rent-A-Center, West, Inc. v. Jackson, 561 U.S.

 63, 68–69 (2010).



                                      17
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 18 of 44 PageID: 502



       The Third Circuit recently addressed the impact of such

 delegation provisions on its prior holding requiring courts to

 assess attacks on the formation or existence of a container

 contract in MZM Constr. Co. v. N.J. Bldg. Laborers Statewide

 Benefit Funds, 974 F.3d 386 (3d Cir. 2020).         There, the Third

 Circuit was faced with a delegation provision that explicitly

 reserved for the arbitrator the authority to assess arguments

 related to the existence of the container contract.           Id. at 393.

 The MZM Court noted that underlying its Sandvik holding was the

 understanding that “[l]ack of assent to the container contract

 necessarily implicates the status of the arbitration agreement,

 when the container contract and the arbitration provision depend

 on the same act for their legal effect.”         Id. at 400 (citing

 Sandvik, 220 F.3d at 109, 111).        Finding that this reasoning

 applied just the same to the scenario before it, the Third

 Circuit found that it is “inevitable that a court will need to

 decide questions about the parties’ mutual assent to the

 container contract to satisfy itself that an arbitration

 agreement exists and vice versa,” even “when the container

 contract includes or incorporates a delegation provision.”            Id.

 Accordingly, MZM extended Sandvik’s holding even to cases with

 delegation provisions reserving the question of the container

 contract’s existence to an arbitrator — while still providing

 parties an out, by acknowledging their ability to delegate such

                                      18
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 19 of 44 PageID: 503



 questions to an arbitrator by clearly and unmistakably agreeing

 to arbitrate questions of contract formation within their

 contractual relationship in an entirely separate contract with

 no underlying question regarding its formation.          Id. at 402.

       Delegation provisions such as the one here raise one

 further point of contention: although courts generally have the

 authority to adjudicate attacks specifically directed at an

 arbitration clause itself, delegation provisions reserve the

 question of whether an arbitration clause is valid and

 enforceable for the arbitrator.        When an arbitration clause

 contains such a delegation provision, the court therefore cannot

 reach the question of the arbitration clause’s enforceability

 unless the delegation clause itself is unenforceable.           MacDonald

 v. CashCall, Inc., 883 F.3d 220, 226 (3d Cir. 2018).

       The Supreme Court and the Third Circuit have made clear

 that even though a delegation provision will normally be found

 within an arbitration clause, a party cannot avoid arbitration

 of the clause’s enforceability simply by attacking the

 arbitration clause writ large.       “[C]ontesting the validity of an

 arbitration agreement as a whole, without specifically disputing

 the delegation clause contained therein, is not sufficient to

 challenge the delegation provision.”        Id. (citing Rent-A-Center,

 561 U.S. at 70-75).      Instead, the party must contest the

 enforceability of the delegation provision by “challeng[ing] the

                                      19
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 20 of 44 PageID: 504



 delegation provision specifically.”        Rent-A-Center, 561 U.S. at

 70.   This burden, however, is more formalistic than substantive,

 as the Third Circuit has held that in “challenging a delegation

 clause, a party may rely on the same arguments that it employs

 to contest the enforceability of other arbitration agreement

 provisions.”     MacDonald, 883 F.3d at 226-27.       In MacDonald, for

 example, the Third Circuit held that a party had sufficiently

 challenged a delegation provision simply by stating in its

 briefing that challenges to the arbitration provision applied

 just the same to the delegation provision.         Id. at 227.

       With the legal framework for assessing questions of

 arbitrability laid out in stark terms, the Court will now turn

 to addressing the substance of the parties’ challenges to the

 contract, the arbitration clause, and the delegation provision.

 While the Court will dig into certain of these points further

 below, this background lays the groundwork for the analysis that

 follows.

       C. Plaintiff’s Unconscionability Arguments

       Plaintiff initially puts forward a series of arguments that

 the arbitration clause and the delegation provision are both

 procedurally and substantively unconscionable.          Although the

 delegation provision nominally reserves ruling on such issues

 regarding the arbitration provision for the arbitrator, the

 Court finds that Plaintiff, through her repeated contention

                                      20
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 21 of 44 PageID: 505



 throughout her opposition brief that these arguments render both

 the arbitration clause and the delegation provision

 unconscionable, has sufficiently challenged the delegation

 provision under this Circuit’s doctrine.         Accordingly, the Court

 must engage in its gatekeeping duty and assess her arguments.

       In determining whether a valid arbitration agreement

 exists, federal courts apply applicable state contract law.

 Aliments Krispy Kernels, Inc. v. Nichols Farms, 851 F.3d 283,

 289 (3d Cir. 2017).      Here, the contract provides that it “shall

 be interpreted pursuant to the laws of the state in which the

 Club is located.”     (ECF No. 28-2, Ex. B at ¶ 20).       Playhouse

 Lounge is located in New Jersey, and both parties appear to

 agree that New jersey law applies.        “In applying the relevant

 state contract law, a court may also hold that an agreement to

 arbitrate is ‘unenforceable based on a generally applicable

 contractual defense, such as unconscionability.’”          Parilla v.

 IAP Worldwide Servs., VI, Inc., 368 F.3d 269, 276 (3d Cir. 2004)

 (citing Doctor's Assocs., Inc. v. Casarotto, 517 U.S. 681, 687,

 116 S.Ct. 1652, 134 L.Ed.2d 902 (1996)).

             1. Procedural Unconscionability

       First, Plaintiff contends that both the arbitration clause

 and delegation provision are procedurally unconscionable because

 they are contracts of adhesion.        Contracts of adhesion are

 “agreements that are ‘presented on a take-it-or leave-it basis,

                                      21
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 22 of 44 PageID: 506



 commonly on a standardized printed form, without opportunity for

 the ‘adhering’ party to negotiate....’”         Uddin v. Sears, Roebuck

 & Co., No. 13-6504, 2014 WL 1310292, at *7 (D.N.J. Mar. 31,

 2014) (quoting Muhammad v. Cty. Bank of Rehoboth Beach,

 Delaware, 189 N.J. 1, 15 (2006)).         According to Plaintiff,

 “[i]n New Jersey, an agreement is procedurally unconscionable if

 it is a contract of adhesion.       (ECF No. 29 at 10-11) (citing

 Rudbart v. N. Jersey Dist. Water Supply Com., 127 N.J. 344, 354

 (1992)).

       However, contrary to Plaintiff’s assertion of a hard rule

 against contracts of adhesion, New Jersey courts have held that

 a finding that a contract is a contract of adhesion does not

 necessarily, on its own, serve as proof of unconscionability.

 Delta Funding Corp. v. Harris, 189 N.J. 28, 39 (2006).           Instead,

 identifying an agreement as a contract of adhesion represents

 “the beginning, not the end, of the inquiry into whether a

 contract, or any specific term therein, should be deemed

 unenforceable.”     Uddin, 2014 WL 1310292, at *7 (quoting

 Muhammad, 912 A.2d at 96).

       Rather than simply declaring all contracts of adhesion

 procedurally unconscionable, the New Jersey Supreme Court has

 held that the defense of unconscionability “calls for a fact-

 sensitive analysis in each case, even when a contract of

 adhesion is involved.”      Delta Funding Corp., 189 N.J. at 39.

                                      22
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 23 of 44 PageID: 507



 New Jersey courts specifically require analysis of four factors:

 “(1) the subject matter of the contract, (2) the parties’

 relative bargaining positions, (3) the degree of economic

 compulsion motivating the ‘adhering’ party, and (4) the public

 interests affected by the contract.”        Uddin, 2014 WL 1310292, at

 *7 (quoting Muhammad, 912 A.2d at 97).         If a plaintiff fails to

 adequately show that a contract of adhesion was unfairly signed

 under these factors, she fails to prove procedural

 unconscionability.      Id.

       There does not appear to be any true dispute here that the

 Contract was a contract of adhesion; Defendant openly states

 that “[t]here is no question that the dancer agreement was a

 standardized form,” (ECF No. 30 at 4), and rather than disputing

 Plaintiff’s claim that she had no opportunity to modify it or

 negotiate its specific terms, Defendant simply asserts “so what?

 Plaintiff has never questioned the propriety of the document.

 Defendant does not have the burden to establish that they would

 negotiate terms or otherwise modify the agreement.”           Id. at 5.

 Courts faced with similar scenarios have easily found contracts

 to be contracts of adhesion.       See Montgomery v. Bristol-Myers

 Squibb Co., No. 3:19-cv-19948-FLW-DEA, 2020 WL 3169373, at *4

 (D.N.J. June 15, 2020) (“[T]here is no dispute that the

 Agreement is a contract of adhesion, because Plaintiff did not

 have the opportunity to modify it.”).

                                      23
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 24 of 44 PageID: 508



        However, as outlined above, such a finding does not require

 the Court to hold the Contract procedurally unconscionable

 unless Plaintiff has sufficiently demonstrated that the contract

 was unfair under the factors outlined by the New Jersey courts.

 Plaintiff has largely failed to do so.         In her discussion of

 procedural unconscionability, her opposition brief simply walks

 through the reasons why the Contract qualifies as a contract of

 adhesion, and then asserts that “the disparity in bargaining

 power coupled with the fact that the contract is presented on a

 take-it-or-leave-it-basis is sufficient to establish the

 procedural unconscionability of the agreement.”          (ECF No. 29 at

 11).

        But contrary to Plaintiff’s assertion, the New Jersey

 Supreme Court itself has noted that “[v]irtually every court

 that has considered the adhesive effect of arbitration

 provisions in employment applications or employment agreements

 has upheld the arbitration provision contained therein despite

 potentially unequal bargaining power between employer and

 employee.”    Martindale v. Sandvik, Inc., 173 N.J. 76, 90, 800

 A.2d 872 (2002).     Plaintiff here has put forward no further

 argument or evidence of procedural unconscionability.           While

 elsewhere in her briefing she discusses the imbalance of

 financial power between her and Defendant, she has similarly

 failed to demonstrate “circumstances substantially more

                                      24
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 25 of 44 PageID: 509



 egregious than [] ordinary economic pressure” that might impact

 the fairness the signing of the Contract.         Young v. The

 Prudential Ins. Co. of Am., Inc., 688 A.2d 1069, 1078 (N.J.

 Super. Ct. App. Div. 1996).

       The Court notes that Plaintiff does reference the factors

 outlined above for assessing procedural unconscionability in the

 section of her brief discussing substantive unconscionability.

 In that section, she says that “[a]fter determining that an

 agreement is a contract of adhesion, the court must ‘determine

 as a matter of policy whether to enforce the unilaterally-fixed

 terms of the [agreement].’”       (ECF No. 29 at 12) (quoting

 Rudbart, 127 N.J. at 354).       While this statement is correct,

 Plaintiff then goes forward to provide arguments for why

 specific provisions are substantively unconscionable under New

 Jersey law.    In this way, Plaintiff appears to have conflated

 the analysis for arguments of procedural unconscionability,

 which “pertains to the process by which an agreement is reached

 and the form of an agreement,” and substantive

 unconscionability, which “refers to contractual terms that are

 unreasonably or grossly favorable to one side.”          Harris v. Green

 Tree Financial Corp., 183 F.3d 173, 181 (3d Cir. 1999).           The

 Court will address Plaintiff’s arguments regarding the

 substantive unconscionability of specific provisions in the next

 section of this Opinion, separate and apart from its procedural

                                      25
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 26 of 44 PageID: 510



 analysis.    Having provided nothing further upon which the Court

 could rely to find the contract to be procedurally unfair,

 Plaintiff’s procedural unconscionability argument fails.

             2. Substantive Unconscionability

        While Plaintiff only broadly argued that the Contract was

 procedurally unconscionable due to its nature as a contract of

 adhesion, she has pointed to multiple specific provisions that

 she argues render the arbitration clause and delegation

 provision substantively unconscionable as well.          “New Jersey

 courts may find a contract term substantively unconscionable if

 it is ‘excessively disproportionate’ and involves an ‘exchange

 of obligations so one-sided as to shock the court's

 conscience.’”     Agrabright v. Rheem Mfg. Co., 258 F. Supp. 3d

 470, 481 (D.N.J. 2017) (quoting Delta Funding Corp., 189 N.J. at

 55).

        Plaintiff first argues that the arbitration clause’s fee-

 shifting provisions meet the standard for substantive

 unconscionability.      Both the United States Supreme Court and the

 New Jersey Supreme Court have previously recognized that in some

 situations, an arbitration agreement can be made unenforceable

 by the inclusion of provisions which render arbitration

 prohibitively expensive for a plaintiff.         See Delta Funding

 Corp., 912 A.2d at 113; Green Tree Fin. Corp.-Ala. v. Randolph,

 531 U.S. 79, 90 (2000).      Determining whether a specific

                                      26
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 27 of 44 PageID: 511



 provision reaches that level requires a “case-by-case” analysis.

 Spinetti v. Serv. Corp. Int'l, 324 F.3d 212, 216 (3d Cir. 2003).

 Based on this principle, “courts in the Third Circuit and the

 State of New Jersey have found an arbitration agreement

 unenforceable in three scenarios: (1) the provision prohibits

 fee-shifting for statutory claims that would otherwise allow for

 fee-shifting, (2) the provision shifts all costs to the employee

 (or risks doing so), and (3) the provision splits costs between

 the employee and employer.”       Tharpe v. Securitas Security

 Services USA, Inc., No. 20-13267 (KM) (ESK), 2021 WL 717362, at

 *5 (D.N.J. Feb. 24, 2021) (internal citations omitted).

       The arbitration clause here clearly raises concerns under

 both the second and third scenarios.         Section 21(a) of the

 arbitration clause first provides that “the costs of arbitration

 shall be borne equally by the entertainer and the club.”            (ECF

 No. 28-2, Ex. B).     Section 21(d) then goes a step further,

 requiring that “any ruling arising out of a claim between the

 parties shall, to the extent not precluded by law, award costs

 incurred for the proceedings, including reasonable attorney

 fees, to the prevailing party.”        Id.   Finally, if those two

 provisions were not enough, Section 21(c) provides that if

 Plaintiff challenges the arbitration requirements in the

 contract, or forces Defendant to litigate to enforce them — as

 she has here, by filing a lawsuit in federal court and opposing

                                      27
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 28 of 44 PageID: 512



 the motion to compel — then “the prevailing party to such

 proceedings shall be entitled to an award of all costs,

 including reasonable attorney fees, incurred in litigating such

 issues.”    Id.

       Plaintiff is correct, then, that the fee-shifting

 provisions found in the contract could potentially make

 arbitration so prohibitively expensive for her that the

 arbitration clause and delegation provision would be rendered

 unconscionable.     However, based only on the current record

 before it, the Court cannot truly determine at this stage

 whether the costs here would reach that level for this plaintiff

 in this specific case.      When the latter two categories of fee-

 shifting provisions are present, the Third Circuit requires

 plaintiffs to provide evidence of the likely costs and their

 inability to pay them.      Parilla v. IAP Worldwide Servs., Inc.,

 368 F.3d 269, 284–85 (3d Cir. 2004).        The Third Circuit has

 recognized that discovery on this question is often necessary

 for a plaintiff to even have the possibility of making the

 relevant showing, and has remanded multiple cases where a court

 has ruled on a cost-sharing provision without an adequately

 developed factual record.       See Blair v. Scott Specialty Gases,

 283 F.3d 595, 609-10 (3d Cir. 2002); Parilla, 368 F.3d at 284–

 85; Antkowiak v. TaxMasters, 455 F. App'x 156, 160–61 (3d Cir.

 2011).

                                      28
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 29 of 44 PageID: 513



       As another judge in this District recently noted, courts in

 the Third Circuit have “taken various approaches to the issue of

 what circumstances will trigger” a plaintiff’s right to

 discovery on this issue; some have ordered limited discovery

 when a plaintiff simply raised the question of whether a

 provision rendered arbitration cost-prohibitive in their brief,

 whereas others have declined to do so without the plaintiff

 having put forward some initial evidence, generally in the form

 of a separate affidavit.      See Tharpe, 2021 WL 717362, at *6

 (citing cases).     This Court, having reviewed the relevant

 caselaw, agrees with the court in Tharpe that “the Third

 Circuit's strong language in Blair and history of remands

 indicate that factual development is required (or, at the least,

 wise).”    Id.   Similarly, when speaking to the more general

 standards for courts assessing motions to compel, the Third

 Circuit has strongly emphasized the need for courts to allow for

 limited discovery when a plaintiff has put forward sufficient

 facts to place arbitrability in issue, or when there is

 unclarity based on the complaint as to whether an agreement to

 arbitrate exists.     Guidotti v. Legal Helpers Debt Resolution,

 L.L.C., 716 F.3d 764, 771-76 (3d Cir. 2013).

       Here, the Court finds that Plaintiff has sufficiently

 raised this concern, and discovery on this question is

 necessary.    While, as Defendant points out, she has not put

                                      29
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 30 of 44 PageID: 514



 forward a specific affidavit outlining her ability to pay,

 Plaintiff has explicitly argued that the costs of arbitration

 would be particularly prohibitive to her, “an adult entertainer

 working mainly for tips.”       (ECF No. 29 at 12).     Although it is a

 close call, the Court believes that Plaintiff has at least

 plausibly alleged that she is financially vulnerable enough that

 discovery will reveal arbitration would be too costly for her to

 pursue under the terms of the contract.         Accordingly, the Court

 will deny Defendant’s motion to compel without prejudice, and

 will direct the parties to engage in limited discovery on this

 specific issue. 2

       Plaintiff has also pointed to a series of provisions

 related to the selection of the arbitrator, which she claims are

 also substantively unconscionable.        Specifically, Plaintiff

 emphasizes that “the agreement does not designate an arbitration

 service or delimit the types of arbitrators who may be retained,

 limits the arbitrators to individuals with ‘experience[] in the

 adult entertainment industry,’ and affords the Defendant an


 2 The Court points out, however, that a finding that arbitration
 would be cost-prohibitive would not necessarily preclude
 arbitration of Plaintiff’s claims, as an invalid cost provision
 may be severed from an agreement before compelling arbitration.
 Spinetti, 324 F.3d at 214; Delta, 912 A.2d at 114–15; ECF No.
 28-2, Ex. B at § 19 (“If any provision of this Lease is declared
 to be illegal or unenforceable, this Lease shall, to the extent
 possible, be interpreted as if that provision was not a part of
 this Lease.”). The Court expects that the parties will address
 the question of severability in their future briefing.
                                      30
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 31 of 44 PageID: 515



 absolute veto over the choice of arbitrator.”          (ECF No. 29 at

 12).    However, Plaintiffs’ brief fails to provide any support

 for how these specific provisions are “excessively

 disproportionate,” or involve an “exchange of obligations so

 one-sided as to shock the court's conscience.”          Agrabright, 258

 F. Supp. 3d at 481 (quoting Delta Funding Corp., 189 N.J. at

 55).    Instead, citing no case law, Plaintiff simply asserts that

 these provisions “exacerbate” the concerns raised by the fee-

 shifting provisions.      While the Court has already held that

 Plaintiff will be allowed to seek limited discovery regarding

 the fee-shifting provisions, Plaintiff has failed to raise any

 sufficient arguments that the arbitrator selection provisions

 sufficient are themselves individually unconscionable.

        D. Lack of Mutual Assent

        Plaintiff’s brief reference to the contractual provisions

 governing the selection of an arbitrator in her

 unconscionability discussion is not the only argument she has

 raised as to those provisions.       She also contends that there are

 “insufficient criteria related to the selection of the

 arbitration venue and arbitrator” in the agreement, which

 demonstrate that there was a lack of mutual assent to the terms

 of the contract.     (ECF No. 29 at 13).      As the Court explained

 above, this Court has the threshold duty to assess questions



                                      31
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 32 of 44 PageID: 516



 regarding whether there was mutual assent to the creation of an

 agreement to arbitrate.      MZM Constr., 974 F.3d at 398.

       Plaintiff specifically refers the Court to NAACP of Camden

 Cty. E. v. Foulke Mgmt. Corp., 24 A.3d 777 (N.J. Super. Ct. App.

 Div. 2011), in which the New Jersey Superior Court’s Appellate

 Division recognized that, under New Jersey law, courts will

 invalidate arbitration agreements for lack of mutual assent when

 said agreements “do not clearly and consistently express the

 nature and locale of the arbitration forum itself.”           Id. at 794.

 This appears to be an accurate statement of New Jersey law.

 However, as Defendant points out, the contractual provisions

 addressed by the court in NAACP of Camden are largely dissimilar

 to those found here.      There, the court was faced with a series

 of provisions in different agreements which were not only

 inconsistent, but at times blatantly contradicted each other.

 Id. at 794-95.

       That is not the case here.       Plaintiff has pointed to no

 contradictions or inconsistencies in the arbitration agreement;

 instead, she has argued that the agreement’s failure to include

 additional, specific information regarding the process by which

 an arbitrator and arbitration forum must be selected

 necessitates a finding that there was no mutual assent to the

 agreement.    While NAACP of Camden is therefore not on point to



                                      32
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 33 of 44 PageID: 517



 this analysis, the New Jersey Supreme Court recently addressed a

 case that raised this exact issue.

       In Flanzman v. Jenny Craig, Inc., 244 N.J. 119 (2020), the

 lower state appellate court had held that a failure to designate

 in the agreement an “arbitral institution” or to include a

 description of “the general process for selecting an arbitration

 mechanism or setting” meant that the parties “did not understand

 [their] rights under the arbitration agreement that ostensibly

 foreclosed [the plaintiff’s] right to a jury trial.”           Id. at

 138-39.    Much like the agreement here, the parties in Flanzman

 had failed to provide such information in their arbitration

 agreement, and the lower court therefore found a lack of mutual

 assent and refused to enforce the agreement.

       The New Jersey Supreme Court, after reviewing New Jersey

 law regarding arbitration agreements in detail, reversed the

 lower court’s holding and reached the opposite conclusion.

 First, Flanzman noted that “[n]o New Jersey statutory provision

 or prior decision has elevated the selection of an ‘arbitral

 institution’ or the designation of a ‘general process for

 selecting an arbitration mechanism or setting’ to the status of

 essential contract terms, without which an arbitration agreement

 must fail.”    Id. at 139.    To the contrary, New Jersey law,

 through the New Jersey Arbitration Act, explicitly provides

 default provisions for the selection of an arbitrator, which

                                      33
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 34 of 44 PageID: 518



 “may operate in the absence of contractual terms prescribing

 such procedures.”     Id.   Those provisions, found at N.J.S.A.

 2A:23B-11-15, provide a mechanism for the selection of an

 arbitrator that can fill the gaps found in an arbitration

 agreement.

        The Flanzman Court did note, and this Court agrees, that as

 a general matter a “detailed description of the contemplated

 arbitration in an arbitration agreement enhances the clarity of

 that agreement . . . [and] may avoid future disputes.”           Id. at

 140.    However, it explicitly held that under New Jersey law,

 “the parties’ omission of a designated arbitral institution or

 general process for selecting an arbitration mechanism or

 setting . . . [does] not warrant the invalidation of an

 arbitration agreement.      Parties who have expressed mutual assent

 to the arbitration of their disputes instead of a court

 proceeding may choose to defer the choice of an arbitrator to a

 later stage, when they will be in a position to assess the scope

 and subject of the dispute, the complexity of the proposed

 arbitration, and considerations of timing and cost.”           Id. at

 140-41.

        Accordingly, the Court finds that the lack of more specific

 provisions outlining the process for selecting an arbitrator and

 arbitration forum does not demonstrate a lack of mutual assent.



                                      34
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 35 of 44 PageID: 519



       D. Illegality of the Container Contract

       Plaintiff next argues that the container contract itself

 “is illegal and void and unenforceable ab initio as a contract

 of prostitution.”     (ECF No. 29 at 14).      Plaintiff’s argument, at

 its core, is that the contract she signed with Defendant was in

 reality a contract intended to promote prostitution at Playhouse

 Lounge.    This, she argues, renders the contract itself illegal —

 an issue she believes this Court must address itself, instead of

 reserving for judgment by an arbitrator.

       As Plaintiff notes, New Jersey law prohibits prostitution

 and the promotion of prostitution, N.J.S.A. 2C:34-1, and the

 City of Burlington further prohibits operating an adult

 establishment as a “house of prostitution.”         Code of the City of

 Burlington, Part II, Ch. 66, § 66-15(B).         And “New Jersey law

 has long recognized that illegal contracts are unenforceable.”

 Guiuan v. Villaflor, No. 7–6064, 2012 WL 3526681, at *4 (D.N.J.

 Aug. 15, 2012) (citing Naimo v. La Fianza, 369 A.2d 987, 990

 (N.J. Super. Ct. App. Div. 1976) (noting “[i]t is well

 established that illegal contracts are unenforceable” and “[a]ny

 contract made in consideration of an act forbidden by law or

 against public policy is unenforceable and the illegality of the

 contract will constitute a good defense at law as well as in

 equity”)).



                                      35
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 36 of 44 PageID: 520



       The threshold inquiry here though, as ever, is whether a

 challenge to the legality of the contract is one that must be

 decided by this Court in the first instance, or one that must be

 left to the arbitrator — and therefore whether this Court can

 even consider or address any potential evidence regarding

 promotion of prostitution that Plaintiff has put forward.

 Plaintiff’s explanation for why she believes this to be an issue

 for this Court to adjudicate is straightforward: her claim is

 that (1) under New Jersey law, the contract was formed for an

 illegal purpose and is therefore void ab initio, and (2) under

 Third Circuit doctrine as outlined in MZM Constr., such

 arguments must be assessed by the Court, not an arbitrator.

 Defendant, alternatively, emphasizes the fact that MZM was

 focused on issues of fraud in the execution, which is different

 than the argument put forward by Plaintiff here.

       As the Court outlined above, the Supreme Court and the

 Third Circuit have put forward a general dividing line between

 which issues are to be decided as threshold question by federal

 courts, and which must be reserved for the arbitrator: attacks

 on the contract as a whole are to be adjudicated in arbitration,

 whereas attacks on the arbitration or delegation provisions

 themselves are generally issues for the courts.          However, as the

 Third Circuit explained in MZM, this is not a universal hardline

 rule.   Instead, when the formation of the container contract

                                      36
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 37 of 44 PageID: 521



 itself is in issue, the Court must resolve the dispute, as it

 calls into question the existence of the arbitration agreement

 in the first place.

       In the present case, however, Plaintiff appears to have

 identified a point of potential confusion generated by the Third

 Circuit’s explication of this doctrinal point in MZM.           Plaintiff

 specifically explains the MZM opinion as generally holding “that

 where a contract is challenged on formation grounds such that

 the agreements contained therein are void ab initio, the Court

 determines whether a valid or void contract exists,” which she

 believes necessarily encompasses the question of whether the

 contract was illegal.      (ECF No. 29 at 2) (citing MZM, 974 F.3d

 at 400).

       Plaintiff’s initial description of the MZM Court’s

 explanation of its holding is not necessarily incorrect.            The

 Court of Appeals, in explaining why courts must address claims

 of fraud in the execution while claims of fraud in the

 inducement are left to arbitrators, directly relied upon the

 fact that fraud in the execution “renders the entire agreement

 ‘void ab initio’ as if it never existed,” whereas fraud in the

 inducement only renders an agreement ‘voidable.’”          MZM, 974 F.3d

 at 405-06 (citing Sandvik, 220 F.3d at 107, 109-10).           Similarly,

 as explained above, the Third Circuit pointed to its earlier

 holding in Sandvik that 9 U.S.C. § 4 requires courts to “pass[]

                                      37
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 38 of 44 PageID: 522



 judgment on the formation or existence of the container

 contract” itself.     Id at 399 (citing Sandvik, 220 F.3d at 106).

 And as Plaintiff notes, New Jersey law is clear that an illegal

 contract is void ab initio and “it is as though the policy never

 came into existence.”      Sun Life Assurance Company of Canada v.

 Wells Fargo Bank, N.A., 208 A.3d 839, 857 (N.J. 2019) (citing

 D'Agostino v. Maldonado, 216 N.J. 168, 194 n.4, 78 A.3d 527

 (2013)).

       The Court recognizes that a defensible — perhaps even

 somewhat persuasive — extension of this logic would be that

 arguments that a container contract is illegal, and therefore

 void ab initio under state contract law, are questions going to

 the formation or existence of the contract which a court must

 exercise its gatekeeping duty to address.         However, in looking

 only to the underlying logic of the MZM opinion, Plaintiff has

 ignored the specific holding of Sandvik which the MZM opinion

 was extending to cases where a delegation provision delegates

 questions regarding the existence of the contract to an

 arbitrator: that the FAA “‘affirmatively requires’ a court to

 decide questions about the formation or existence of an

 arbitration agreement, namely the element of mutual assent.”

 MZM, 974 F.3d at 397-98 (quoting Sandvik, 220 F.3d at 108-09).

 In fact, the Third Circuit panel in MZM went so far as to

 explicitly state that “[w]e read Sandvik as being limited only

                                      38
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 39 of 44 PageID: 523



 to claims that, if proven, would negate the element of mutual

 assent.”    Id. at 109 n.7.

       Accordingly, MZM itself did not directly tackle the issue

 put forward by Plaintiff here; nor has the Third Circuit

 appeared to explicitly delineate itself where arguments that a

 contract is void ab initio under state law fall within the

 doctrinal framework for assessing questions of arbitrability

 that our Court of Appeals has constructed.         However, our Supreme

 Court has addressed this exact question — and held that

 Plaintiff’s arguments must be reserved for arbitration.

       In Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440

 (2006), the Supreme Court was faced with a case in which the

 trial court had held “that a court rather than an arbitrator

 should resolve a claim that a contract is illegal and void ab

 initio,” and the Florida Supreme Court had found that enforcing

 an arbitration agreement in a contract challenged as unlawful

 would violate state public policy and contract law.           Id. at 443.

 The Supreme Court, in addressing the specific argument before

 it, divided attacks on arbitrability into two categories

 reminiscent of those outlined by the Third Circuit: “One type

 challenges specifically the validity of the agreement to

 arbitrate . . . The other challenges the contract as a whole,

 either on a ground that directly affects the entire agreement

 (e.g., the agreement was fraudulently induced), or on the ground

                                      39
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 40 of 44 PageID: 524



 that the illegality of one of the contract's provisions renders

 the whole contract invalid.”       Id. at 444 (internal citations

 omitted).    It then held that the plaintiff’s argument that the

 contract was “criminal on its face” because it violated

 Florida’s laws against usurious interest rates, and was

 therefore void ab initio as an illegal contract, fell within the

 second category of challenges that must be reserved for

 arbitration.     Id. at 443-44.

       Plaintiff may wish to distinguish the facts of Buckeye from

 the scenario here, where Plaintiff points not to a specific

 provision of the contract, but rather argues that the general

 purpose of the contract itself was illegal.         However, this Court

 is not alone in interpreting Buckeye Check Cashing to preclude

 it from addressing the question of contract illegality presented

 here.    While the Third Circuit’s more recent detailed

 explanations of its arbitrability doctrine have not addressed

 this precise question, our Court of Appeals previously noted

 that “Buckeye Check Cashing itself held that a challenge to a

 contract's legality was arbitrable, even though illegality would

 have rendered that contract void rather than voidable.”

 SBRMCOA, LLC v. Bayside Resort, Inc., 707 F.3d 267, 274 (3d Cir.

 2013).    Courts of Appeals in other circuits have approached the

 Buckeye Check Cashing decision in the same manner, generally

 describing it as having held that the plaintiff’s argument that

                                      40
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 41 of 44 PageID: 525



 the contract was void ab initio for illegality was a challenge

 to the validity of the contract, rather than a challenge as to

 whether the contract was ever formed.         See, e.g., In re Cox

 Enterprises, Inc. Set-top Cable Television Box Antitrust Litig.,

 835 F.3d 1195, 1210-11 (10th Cir. 2016) (describing Buckeye as

 holding that argument that contract “was void for illegality”

 because it “violated state lending and consumer-protection laws”

 was an arbitrable “challenge to the validity of the contract as

 a whole”); Moran v. Svete, 366 F. App’x. 624, 631 (6th Cir.

 2010) (describing Buckeye as holding that argument that

 contracts “violated state statutes and were therefore void ab

 initio” were “subject to arbitration”); Madura v. Countrywide

 Home Loans, Inc., 344 F. App’x. 509, 515 (11th Cir. 2009)

 (describing Buckeye in a parenthetical as “concluding that a

 claim that the entire contract is illegal and void ab initio

 under state law must be arbitrated”); Koch v. Compucredit Corp.,

 543 F.3d 460, 464 (8th Cir. 2008) (describing Buckeye as holding

 that argument that contract was “void and illegal ab initio” was

 arbitrable because “[t]he issue of the contract's validity is

 different from the issue whether any agreement between the

 alleged obligor and obligee was ever concluded.”) (emphasis in

 original); Sleeper Farms v. Agway, Inc., 506 F.3d 98, 103 (1st

 Cir. 2007) (citing Buckeye and Prima Paint for the proposition

 that plaintiff’s “‘void ab initio’ argument goes to the validity

                                      41
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 42 of 44 PageID: 526



 of the substantive provisions of the contract, not to

 arbitrability.     As a matter of federal law, the arbitration

 clause is unaffected even if the substance of the contract is

 otherwise void or voidable”).

        Plaintiff may question the wisdom of the distinction the

 federal courts have drawn between claims that a contract is void

 ab initio due to fraud in the execution and claims that a

 contract was void ab initio due to its illegality under state

 law.    However, the duty of this Court is to apply the law as

 directed by the Third Circuit and the Supreme Court.

 Accordingly, the Court finds that Plaintiff’s challenge to the

 contract on the basis that its purpose is illegal under New

 Jersey law is beyond this Court’s ability to adjudicate and must

 be reserved for arbitration.       As the Court explained above, the

 issue of arbitrability remains undecided at this stage, due to

 Plaintiff’s colorable claim that the fee-shifting provisions

 found in the arbitration agreement are substantively

 unconscionable.     The Court will therefore not address

 Plaintiff’s arguments or evidence regarding promotion of

 prostitution, and the final determination as to whether her

 claims must be submitted to arbitration will be reserved until

 after the parties have engaged in limited discovery on that

 question.



                                      42
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 43 of 44 PageID: 527



       E. Arguments Regarding Discovery

       Finally, Defendant, at the end of its reply brief, asserts

 that Plaintiff cannot now pursue discovery in this action

 because Magistrate Judge Williams previously denied her motion

 for discovery on these subjects.          According to Defendant, if

 Plaintiff still wished to seek arbitration-related discovery,

 the proper avenue “would have been to seek a reconsideration or

 appeal to the United States District Court Judge.”           (ECF No. 30

 at 8).    Defendant both misunderstands the nature of Judge

 Williams’ Order, and the procedural posture of this case.

       Judge Williams’ Order did not purport to be the final word

 on arbitration-related discovery in this action.          In fact, Judge

 Williams specifically clarified that “Plaintiff is not

 foreclosed from seeking discovery in her response to Defendant’s

 Motion and within the proceedings concerning that Motion.”            (ECF

 No. 26 at 18).     Further, Judge Williams noted the possibility

 that this Court may “determine that discovery is needed to

 resolve the issue of the validity of the delegation provision

 once the matter has been more fully developed and briefed.”            Id.

 The parties have since further developed and briefed their

 arguments on that point, and the Court has made exactly that

 determination.     When the existence of an enforceable arbitration

 agreement is put in doubt, this Court must deny a motion to

 compel and allow for targeted discovery.

                                      43
Case 1:19-cv-08387-NLH-KMW Document 33 Filed 06/21/21 Page 44 of 44 PageID: 528



       Accordingly, Plaintiff will be permitted to engage in

 limited discovery on the question of whether pursuing

 arbitration would be cost-prohibitive.         While Plaintiff has

 submitted specific, detailed requests regarding the specific

 discovery avenues she should be permitted to pursue, and the

 specific number of discovery requests she would like to make,

 the Court leaves to the sound discretion of the able Magistrate

 Judge assigned to this matter to address such questions.

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion to

 compel arbitration and stay litigation (ECF No. 28) will be

 denied without prejudice.       The parties will be directed to

 engage in limited discovery regarding whether the fee-shifting

 provisions in the arbitration agreement would render arbitration

 too cost prohibitive for Plaintiff to pursue, after which

 Defendant may renew its motion to compel, which will be assessed

 under the summary judgment standard.

       An appropriate Order will be entered.




 Date: June 21, 2021                          /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      44
